Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Kapsalas on 04/16/2021.

The application has been amended as follows: 
Claim 29.	A method for producing an electrode for a lithium-ion battery, the method comprising the steps of: 
coating a homogeneous layer of a slurry mixture including flake graphite particles, deionized water as volatile liquid, a binder mix that includes carboxymethylcellulose and styrene-butadiene rubber (SBR) latex binder, and a thermoresponsive constituent that has mass fraction in the range of 0.1 % to 0.4% by weight over a metallic surface of a current collector foil to produce coated current collector foil: 

subjecting the transported, coated current collector foil to a continuously applied time-varying magnetic field to produce, in the layer of slurry mixture, controlled alignment of  the flake graphite particles on their vertical axes; and 
continuing to subject the transported, coated current collector foil to a magnetic field to maintain alignment of the flake graphite particles while simultaneously heating the transported, coated current collector foil to induce solidification and drying of the layer of slurry mixture to (a) preserve the alignment of the flake graphite particles and (b) prevent SBR latex binder migration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Uchida (US 20130255074), alone or in combination, does not teach or make obvious independent claim 29 as amended on 01/04/2021 and 04/15/2021, collectively and directed to: a method for producing an electrode for a lithium-ion battery, the method comprising the steps of: coating a homogeneous layer of a slurry mixture including flake graphite particles, deionized water as volatile liquid, a binder mix that includes carboxymethylcellulose and SBR latex binder, and a thermoresponsive constituent that has mass fraction in the range of 0.1 % to 0.4% by weight over a metallic surface of a current collector foil to produce coated current collector foil: transporting the coated current collector foil as transported, coated current collector foil on a production path;subjecting the transported, coated current collector foil to a layer of slurry mixture, controlled alignment of  the flake graphite particles on their vertical axes; and continuing to subject the transported, coated current collector foil to a magnetic field to maintain alignment of the flake graphite particles while simultaneously heating the transported, coated current collector foil to induce solidification and drying of the layer of slurry mixture to (a) preserve the alignment of the flake graphite particles and (b) prevent SBR latex binder migration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722